UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4822


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HILDEBERTO GONZALEZ-CHAVEZ, a/k/a Beetle,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:11-cr-00022-RLV-DSC-2)


Submitted:   May 8, 2013                      Decided:   May 10, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel B. Winthrop, WINTHROP & WINTHROP, Statesville, North
Carolina, for Appellant.    Steven R. Kaufman, Assistant United
States Attorney, Charlotte, North Carolina; Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Hildeberto Gonzalez-Chavez pleaded guilty, pursuant to

a   written          plea    agreement,        to        conspiracy        to     manufacture,

distribute           and       possess         with         intent          to         distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 846

(2006).        The district court sentenced Gonzalez-Chavez to 168

months’    imprisonment.            On    appeal,         counsel     has       filed    a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), alleging

that    the    district       court      erred      by    failing     to     articulate         its

reasons    for       denying    Gonzalez-Chavez’s            request        for     a    downward

variance       and    questioning        the   reasonableness          of        the    sentence.

Counsel       also    questions       whether       the     district        court       erred    in

applying a two-level sentencing enhancement for possession of a

firearm.        In Gonzalez-Chavez’s pro se supplemental brief, he

joins     counsel       in   raising      these          arguments.         The        Government

declined to file a responsive brief.                       Following a careful review

of the record, we affirm.

               Because Gonzalez-Chavez did not move in the district

court to withdraw his guilty plea, we review the Rule 11 hearing

for plain error.             United States v. Martinez, 277 F.3d 517, 525

(4th    Cir.    2002).         To   prevail      under      this    standard,           Gonzalez-

Chavez must establish that an error occurred, was plain, and

affected his substantial rights.                      United States v. Massenburg,

564 F.3d 337, 342-43 (4th Cir. 2009).                        Our review of the record

                                               2
establishes that the district court substantially complied with

Rule 11’s requirements, ensuring that Gonzalez-Chavez’s plea was

knowing and voluntary.

              We      review       Gonzalez-Chavez’s              sentence       under     a

deferential         abuse-of-discretion               standard.        Gall   v.    United

States,       552    U.S.    38,      51     (2007).           This    review      requires

consideration         of       both        the        procedural      and     substantive

reasonableness of the sentence.                      Id.; United States v. Lynn, 592

F.3d 572, 575 (4th Cir. 2010).                        After determining whether the

district      court    correctly           calculated      the     advisory     Guidelines

range, we must decide whether the court considered the § 3553(a)

factors, analyzed the arguments presented by the parties, and

sufficiently explained the selected sentence.                         Lynn, 592 F.3d at

575-76; United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009).

              Once we have determined that the sentence is free of

procedural error, we consider the substantive reasonableness of

the     sentence,      “tak[ing]       into          account   the    totality     of    the

circumstances.”         Gall, 552 U.S. at 51; Lynn, 592 F.3d at 575.

If the sentence is within the appropriate Guidelines range, we

apply     a     presumption           on     appeal       that       the    sentence     is

reasonable.         United States v. Mendoza-Mendoza, 597 F.3d 212, 217

(4th Cir. 2010).            Such a presumption is rebutted only if the

defendant demonstrates “that the sentence is unreasonable when

                                                 3
measured    against      the      § 3553(a)          factors.”           United     States    v.

Montes-Pineda,      445     F.3d        375,    379       (4th    Cir.    2006)     (internal

quotation marks omitted).

            Gonzalez-Chavez asserts that the district court erred

in    applying     the      two-level          enhancement,          pursuant        to    U.S.

Sentencing Guidelines Manual (“USSG”) § 2D1.1(b)(1) (2011), for

the   firearm    found      in    Gonzalez-Chavez’s              residence.         Gonzalez-

Chavez   stipulated        in     his    plea        agreement      that      the   two-level

enhancement was applicable.                    At the guilty plea hearing, the

Government       summarized        the       plea         agreement,       including        this

stipulation,       and      Gonzalez-Chavez                confirmed          its   accuracy.

Gonzalez-Chavez       did        not    object        to    the    enhancement        in     the

presentence      report,     nor       did     he    at    any    time    dispute     that    he

possessed the firearm in connection with the drug conspiracy.

Accordingly, we conclude that the district court did not err in

applying the enhancement to which Gonzalez-Chavez stipulated.

            Gonzalez-Chavez             also    argues      that    the       district     court

erred in failing to grant a downward variance.                             The court fully

responded to defense counsel’s argument for a below-Guidelines

sentence,    provided       a     detailed          individualized        assessment,        and

clearly explained the imposed sentence.                            Because the district

court    correctly       calculated          and      considered         as    advisory      the

applicable       Guidelines        range        and        adequately         explained      its



                                                4
sentencing      determination,        we   conclude    that    Gonzalez-Chavez’s

sentence was procedurally reasonable.

              Finally,    Gonzalez-Chavez        questions      the    substantive

reasonableness of the sentence.                The district court thoroughly

evaluated these arguments in denying Gonzalez-Chavez’s request

for a downward variance.              Furthermore, our review of the record

leads us to conclude that Gonzalez-Chavez has not overcome the

presumption      of      reasonableness        applicable      to     his    within-

Guidelines sentence.          Accordingly, we conclude that the district

court   did    not    abuse     its    discretion     in   sentencing       Gonzalez-

Chavez.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We therefore affirm Gonzalez-Chavez’s conviction and

sentence.       This court requires that counsel inform Gonzalez-

Chavez, in writing, of the right to petition the Supreme Court

of the United States for further review.                      If Gonzalez-Chavez

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                       Counsel’s

motion must state that a copy thereof was served on Gonzalez-

Chavez.

              We dispense with oral argument because the facts and

legal   contentions       are    adequately     presented     in    the     materials

                                           5
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     6